Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 8-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2015/0028096) in view of Bora et al. (US Patent Application Publication 2014/0152188).
Regarding claims 1 and 2 Kim et al.  disclose an apparatus registration method /program for associating a plurality of luminaires with a plurality of pieces of layout information about the plurality of luminaires stored in an operation terminal operating the plurality of luminaires, the method comprising steps of (see fig. 7, see[0013] a lighting system and a method of registering a lighting apparatus to easily and conveniently register the lighting apparatus.) : 
consecutively reading, from the plurality of luminaries, two or more pieces of identification information using a reading apparatus, each of the two or more pieces of identification information being included in a corresponding one of the plurality of luminaires (see [0020] a lighting registering apparatus which reads out the identification information recorded on the outer surface of the body of the lighting apparatus to obtain the unique address information of the lighting apparatus,);  
storing the layout information including the plurality of pieces of arrangement information of the plurality of luminaires into the operation terminal;( see[0022]  The lighting registering apparatus generates and stores register information of the lighting apparatus including the confirmed location information of the lighting apparatus and the unique address obtained from the lighting apparatus.);  and 
after consecutively reading the plurality of identification information from the plurality of luminaries, associating the plurality of pieces of identification  information read by the reading apparatus with pieces of arrangement information in the layout  information about a same group constituted by two or more luminaires included among the plurality of luminaires (see[0030] matching the information about the extracted unique address with information about a location at which the lighting apparatus is installed in order to register the lighting apparatus. Grouping by location). 
storing the layout information including the plurality of pieces of arrangement information of the plurality of luminaires into the operation terminal;
Kim et al.  fail to specifically point out a layout drawing in which a plurality of icons corresponding to the plurality of luminaries are arranged is displayed on an operation screen of the operation terminal, the plurality of pieces of identification information read by the reading apparatus are sent to the operation terminal, and after the plurality of pieces of identification information are sent to the operation terminal, the plurality of icons corresponding to the plurality of luminaries are selected in an order identical to an order of reading of the plurality of luminaries corresponding to the plurality of icons. Claim 2, the two or more pieces of identification information constituted by a part of a plurality of pieces of identification information of the plurality of luminaires and read by the reading apparatus are sent to the operation terminal, each of the two or more pieces of identification information being included in a corresponding one of the two or more luminaires belonging to the same group constituted by a part of the plurality of luminaries, and after the two or more pieces of identification information are sent, the two or more icons corresponding to the two or more luminaires belonging to the same group are selected as claimed.
However Bora et al. teaches a layout drawing in which a plurality of icons corresponding to the plurality of luminaries are arranged is displayed on an operation screen of the operation terminal, the plurality of pieces of identification information read by the reading apparatus are sent to the operation terminal( see fig. 67 , see[0333-334]  lighting layout display , Devices 140 can be set-up in a representation 6700 similar to that of an overhead view of the space in which the II Devices are installed (i.e., a visual or virtual representation) , and 
Bora et al. teaches after the plurality of pieces of identification information are sent to the operation terminal, the plurality of icons corresponding to the plurality of luminaries are selected in an order identical to an order of reading of the plurality of luminaries corresponding to the plurality of icons ( see[0235] The scene control selection can be both suggestive and user configurable.  A user could drill into each established scene to view or edit the states for each II Device, add more II Devices, etc. A user could also select a scene to be run at a previous time such as through an automation program.  Scenes might display graphically in the user interface with the most used scenes or the scenes containing the II Devices with the closest signal strength higher in order.  Users could also drag and drop the order of scenes displayed to their preference. )
Bora et al. teaches Claim 2, the two or more pieces of identification information constituted by a part of a plurality of pieces of identification information of the plurality of luminaires and read by the reading apparatus are sent to the operation terminal, each of the two or more pieces of identification information being included in a corresponding one of the two or more luminaires belonging to the same group constituted by a part of the plurality of luminaries( see [0236] Once a network of II Devices is set-up, the application might suggest some pre-configured scenes dependent on the number of II Devices set-up within the network and the names of the groups (most likely rooms) that were assigned.  More specifically, the device application would refer to the list of groups configured by the user, and if certain predefined keywords or combinations of words were found within those groups, the application would suggest/show a scene related to that group or groups in the scene options, see also [0224]. a user will navigate through screens on the application to select 2802 an individual II Device (e.g., can arrive by `drilling down` into a group or selecting the unique II Device to control); (b) once the single II Device is selected 2804, the device application will display potential options for control 2806;  ), and 
Bora et al. teaches after the two or more pieces of identification information are sent, the two or more icons corresponding to the two or more luminaires belonging to the same group are selected (see [0237] by first selecting the option to create a scene in the device application 3002 and selecting any number of II Device(s) and/or group(s), with which to start creating the scene 3004.  The user would then select/create the lighting control setting or program for the selected II Device(s) and/or group(s) II Device.  Here, the light setting might be a previously user saved configuration, an automated application suggested configuration, or a newly created configuration 3006.  Once selected, the user would then have the option to add additional subsets of II Device(s) and/or groups to the scene 3008,)
Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine Kim et al. invention with Bora et al. invention because Bora et al. invention provides a solution to controlling and programming lighting devices such that the color and brightness of any individual light or a group of lights can be manually or automatically controlled using a wireless interface(see Bora et al. [0006])
 Regarding Claim 3 Kim et al. in view Bora et al. discloses everything as applied above (see claim 2). 
comprising a step of associating the two or more pieces of identification information with the group and an attribute of the group (see[0031] displaying a map including location information about an entire space where a plurality of lighting apparatuses are installed, and selecting the location at which the lighting apparatus is installed, wherein the information about the location where the lighting apparatus is information about a location selected on the map.) . 
Regarding Claims 8-9 Kim et al. in view Bora et al.  discloses everything as applied above (see claims 1-2).
wherein the reading apparatus comprises a supporting body provided with a stretchable structure( see fig. 2, see [0088] The code information 24 is formed on an outer surface of a body of the communication module..)
 Regarding Claims 10-11 Kim et al. in view Bora et al. discloses everything as applied above (see claims 1-2).
wherein each of the two or more pieces of apparatus information associated with the a plurality of pieces of layout  information and including the plurality of  pieces of identification  information, includes information related to at least one of a piece of address information, a product number, a product name, a model number, a dimming curve, a color temperature/output range, or a color tone range(see [0020] here is provided a lighting system including a lighting apparatus in which identification information to identify a unique address is recorded on an outer surface of a body of the lighting apparatus; and a lighting registering apparatus which reads out the identification information recorded on the outer surface of the body of the lighting apparatus to obtain the unique address information of the lighting apparatus, and matches the obtained unique address information with location information of the lighting apparatus to perform a register of the lighting apparatus). 
 Regarding Claims 12-13 Kim et al. in view Bora et al.  discloses everything as applied above (see claims 1-2).
wherein the operation terminal acquires the information related to at least one from a server on the Internet(see [0058] As shown in FIG. 1, the gateway system 40 may include a wireless communication unit 41 and a server 42.)
 Regarding Claims 14-15 Kim et al. in view Bora et al. discloses everything as applied above (see claims 1-2).
the operation terminal comprises a selection portion selecting, for each of the luminaires, a color temperature and an output for light radiated from the luminaire( see [0075-81] the lighting apparatus 21 according to the embodiment includes a modulating unit 23, a dimming unit 25, a control unit 27 and a light source 29. , light emitting diodes or a fluorescent lamp. The modulating unit 23 modulates a control signal for controlling an operation of the lighting apparatus 21.)

Regarding Claims 17-18 Kim et al. in view Bora et al.  discloses everything as applied above (see claims 1-2).
  	An apparatus system comprising: a plurality of luminaires;  and an operation terminal with which plurality of pieces of identification information about the plurality of luminaires are registered using the apparatus registration method ( see [0031] a map including location information about an entire space where a plurality of lighting apparatuses are installed, and registered)
Regarding Claim 19 Kim et al. in view Bora et al.  discloses everything as applied above (see claim 1).
 	 An apparatus system comprising: a plurality of luminaires;  and an operation terminal with which the plurality of pieces of identification  information about the plurality of luminaires are registered using the apparatus registration method according to claim 1( see [0031] a map including location information about an entire space where a plurality of lighting apparatuses are installed, and registered)
 the apparatus system is configured such that the plurality of luminaires are turned on at least once in order of the plurality of pieces of identification information being read( see [0075-81] the lighting apparatus 21 according to the embodiment includes a modulating unit 23, a dimming unit 25, a control unit 27 and a light source 29. , light emitting diodes or a fluorescent lamp. The modulating unit 23 modulates a control signal for controlling an operation of the lighting apparatus 21 The control unit 27 processes the modulated control signal and the dimming signal to generate an on/off signal for controlling an operation of the light source 29. ). 
Allowable Subject Matter
4.	Claims 4-7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
In the remarks on pg. 2-4 of the amendment, the applicant contends that Kim et al. in view Bora et al.  does not teach or suggest “after consecutively reading the plurality of identification information from the plurality of luminaries, associating the plurality of pieces of identification  information read by the reading apparatus with pieces of arrangement information in the layout  information about a same group constituted by two or more luminaires included among the plurality of luminaires.”
Examiner respectfully disagrees Kim et al teaches in see [0030] matching the information about the extracted unique address with information about a location at which the lighting apparatus is installed in order to register the lighting apparatus. Grouping by location. Also Bora et al. teaches in [0235] The scene control selection can be both suggestive and user configurable.  A user could drill into each established scene to view or edit the states for each II Device, add more II Devices, etc. A user could also select a scene to be run at a previous time such as through an automation program.  Scenes might display graphically in the user interface with the most used scenes or the scenes containing the II Devices with the closest signal strength higher in order.  Users could also drag and drop the order of scenes displayed to their preference.  Therefore, reading identification information about luminaires and associating the information as layout information is not a patentable distinct limitation. 
Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803. The examiner can normally be reached M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MON CHERI S DAVENPORT/Examiner, Art Unit 2462                                                                                                                                                                                                        April 23, 2022

/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462